Citation Nr: 0612536	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a service-connected 
organic brain syndrome and neurotic reaction as residuals of 
a head injury, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1967 to 
August 1972.  He served as an orthopedic specialist and had 
overseas service in Korea.  Contrary to some later reports, 
the appellant never served in combat or in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A videoconference hearing was held before 
the undersigned in November 2003, and the appeal was last 
before the Board in May 2004, when it was remanded for 
further development.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The appellant sustained a closed head injury at Fort Gordon, 
GA, in March 1968, when his motorbike was struck by an 
automobile.  He is currently service-connected for an organic 
brain syndrome and neurotic reaction as residuals of this 
head injury, and in the present appeal he seeks a disability 
rating for this condition in excess of the current 30 percent 
rating assigned under Diagnostic Code 9304 of the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, 
pertaining to dementia due to head trauma.  This rating has 
been in effect since January 1992 and therefore is not 
protected under 38 C.F.R. § 3.951(b).  Since the present 
increased rating claim was filed in September 2000, the 
provisions of Diagnostic Code 9304 in effect prior to 
November 7, 1996, which were included in the November 2004 
supplemental statement of the case, are not relevant to the 
present appeal.  

During the course of this appeal, the originating agency has 
never referred to or applied the provisions of Diagnostic 
Code 8045, pertaining to brain disease due to trauma, which 
appear to be very relevant to this case.  This regulation 
provides that purely neurological disabilities following 
trauma to the brain will be separately rated under the 
appropriate diagnostic codes.  However, purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptoms of brain trauma will be rated 
10 percent and no more under Diagnostic Code 9304; moreover, 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma (which is not currently reported 
in the relevant medical records of the appellant), a rating 
in excess of 10 percent is not assignable under Diagnostic 
Code 9304.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Under these circumstances, the current 30 percent rating 
under Diagnostic Code 9304 is difficult to understand.  

On the other hand, the appellant has recently (November 2004) 
asserted claims seeking service connection for a hearing loss 
disability and loss of balance due to his head injury in 
service.  These may or may not represent purely neurological 
residuals of the head injury in service warranting separate 
ratings pursuant to Diagnostic Code 8045.  The RO has not 
responded to these recent claims by the appellant, although 
an unappealed rating action dated in August 2005 denied an 
attempt to reopen a claim seeking service connection for 
diplopia.  In addition, a magnetic resonance imaging (MRI) 
study of the appellant's head taken in December 2000 
disclosed mild cerebellar atrophy which was reportedly due 
either to previous head trauma or to small vessel disease 
such as hypertension or diabetes.  The appellant's VA medical 
records reflect a diagnosis of ataxia secondary to cerebral 
atrophy, which could represent still another neurological 
residual of the service-connected head injury.  The Board 
recognizes this as an issue inferred from the evidence.  See 
Hodge v. West, 155 F.3d 1356, 1362 (1998) (Congress intended 
VA to fully and sympathetically develop a veteran's claim to 
its optimum before deciding it on its merits); Douglas v.  
Derwinski, 2 Vet. App. 103, 109 (1992)(VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record).  Moreover, in view of the provisions of Diagnostic 
Code 8045 of the Rating Schedule, the Board believes that 
these additional service connection claims are inextricably 
intertwined with the increased rating issue current on 
appeal, which must be deferred until these additional 
questions can be considered by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
rating claim (and also pertaining to the 
recent claims seeking service connection 
for a hearing loss disability, loss of 
balance, and cerebellar atrophy with 
ataxia as residuals of a head injury), to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
adjudicate the current claims seeking 
service connection for a hearing loss 
disability, loss of balance, and 
cerebellar atrophy with ataxia as 
residuals of a head injury.  If this 
determination is unfavorable to the 
appellant, he should be provided with a 
written explanation of the reasons and 
bases for that determination, along with 
an explanation of his appellate rights.  
If a timely notice of disagreement is 
received with respect to any or all of 
these issues, the originating agency 
should proceed with procedural 
development for possible appellate review 
by the Board.  

5.  At the same time, after all 
appropriate development has been 
completed, including additional VA 
examinations or medical opinions, if 
necessary, the AMC or the RO should 
readjudicate the current increased rating 
claim on a de novo basis without 
reference to prior adjudications since 
November 2001.  As part of this rating 
action, the AMC or the RO should fully 
discuss the provisions of Diagnostic Code 
8045 of the Rating Schedule, as they 
apply to the present claim.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

